Exhibit 10.1

FIRST AMENDMENT AGREEMENT

This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 16th day of
October, 2015 among:

(a) INSTALLED BUILDING PRODUCTS, INC., a Delaware corporation (the “Borrower”);

(b) the Lenders, as defined in the Credit Agreement, as hereinafter defined; and

(c) KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under the Credit Agreement (the
“Administrative Agent”).

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Credit and Security Agreement, dated July 8, 2014, as amended and
restated as of April 28, 2015, that provides, among other things, for loans and
letters of credit aggregating Two Hundred Million Dollars ($200,000,000), all
upon certain terms and conditions (as the same may from time to time be further
amended, restated or otherwise modified, the “Credit Agreement”);

WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to amend
the Credit Agreement to modify certain provisions thereof;

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Borrower, the Administrative Agent and the
Lenders agree as follows:

1. Amendment to Definition of Change in Control. Section 1.1 of the Credit
Agreement is hereby amended to delete subpart (b) of the definition of “Change
in Control” therefrom and to insert in place thereof the following new subpart
(b):

(b) if, at any time during any period of twenty-four (24) consecutive months, a
majority of the members of the board of directors of the Borrower cease to be
composed of individuals (i) who were members of that board of directors on the
first day of such period, (ii) whose election or nomination to that board of
directors was approved by individuals referred to in subpart (i) hereof that
constituted, at the time of such election or nomination, at least a majority of
that board of directors, or (iii) whose election or nomination to that board of
directors was approved by individuals referred to in subparts (i) and
(ii) hereof that constituted, at the time of such election or nomination, at
least a majority of that board of directors.



--------------------------------------------------------------------------------

2. Closing Deliveries. Concurrently with the execution of this Amendment, the
Borrower shall:

(a) cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and

(b) pay all legal fees and expenses of the Administrative Agent in connection
with this Amendment and any other Loan Documents.

3. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders that (a) the Borrower has the legal
power and authority to execute and deliver this Amendment; (b) the officers
executing this Amendment have been duly authorized to execute and deliver the
same and bind the Borrower with respect to the provisions hereof; (c) the
execution and delivery hereof by the Borrower and the performance and observance
by the Borrower of the provisions hereof do not violate or conflict with the
Organizational Documents of the Borrower or any law applicable to the Borrower
or result in a breach of any provision of or constitute a default under any
other agreement, instrument or document binding upon or enforceable against the
Borrower; (d) no Default or Event of Default exists, nor will any occur
immediately after the execution and delivery of this Amendment or by the
performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects as of the date hereof as if made on the date
hereof, except to the extent that any such representation or warranty expressly
states that it relates to an earlier date (in which case such representation or
warranty is true and correct in all material respects as of such earlier date);
(f) the Borrower is not aware of any claim or offset against, or defense or
counterclaim to, the Borrower’s obligations or liabilities under the Credit
Agreement or any other Related Writing; and (g) this Amendment constitutes a
valid and binding obligation of the Borrower in every respect, enforceable in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

4. Waiver and Release. The Borrower, by signing below, hereby waives and
releases the Administrative Agent, and each of the Lenders, and their respective
directors, officers, employees, attorneys, affiliates and subsidiaries, from any
and all claims, offsets, defenses and counterclaims, such waiver and release
being with full knowledge and understanding of the circumstances and effect
thereof and after having consulted legal counsel with respect thereto.

5. References to Credit Agreement and Ratification. Each reference to the Credit
Agreement that is made in the Credit Agreement or any other Related Writing
shall hereafter be construed as a reference to the Credit Agreement as amended
hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.

 

2



--------------------------------------------------------------------------------

6. Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile or other
electronic signature, each of which, when so executed and delivered, shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

7. Headings. The headings, captions and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.

8. Severability. Any provision of this Amendment that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

9. Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.

[Remainder of page intentionally left blank.]

 

3



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, TO
THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

 

INSTALLED BUILDING PRODUCTS, INC. By:  

/s/ Michael T. Miller

  Michael T. Miller   Executive Vice President and Chief Financial Officer

KEYBANK NATIONAL ASSOCIATION
as the Administrative Agent and as a Lender

By:  

/s/ Melissa P. Ingwersen

  Melissa P. Ingwersen   Senior Vice President

 

Signature Page 1 of 8 to

First Amendment Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Elizabeth Tallmadge

  Elizabeth Tallmadge   Managing Director

 

Signature Page 2 of 8 to

First Amendment Agreement



--------------------------------------------------------------------------------

REGIONS BANK By:  

/s/ Eric Harvey

  Eric Harvey   Senior Vice President

 

Signature Page 3 of 8 to

First Amendment Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Robert P. Anderson

  Robert P. Anderson   Vice President

 

Signature Page 4 of 8 to

First Amendment Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ Raja Khanna

  Raja Khanna   Director

 

Signature Page 5 of 8 to

First Amendment Agreement



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY By:  

/s/ Brian J. Blomeke

  Brian J. Blomeke   Senior Vice President

 

Signature Page 6 of 8 to

First Amendment Agreement



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A. By:  

/s/ Rod A. Murray

  Rod A. Murray   Group SVP

 

Signature Page 7 of 8 to

First Amendment Agreement



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK By:  

/s/ Mike Christie

  Mike Christie   Senior Vice President

 

Signature Page 8 of 8 to

First Amendment Agreement



--------------------------------------------------------------------------------

GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

The undersigned consent and agree to and acknowledge the terms of the foregoing
First Amendment Agreement dated as of October 16, 2015. The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned are hereby ratified and shall remain in full
force and effect and be unaffected hereby.

The undersigned hereby waive and release the Administrative Agent and the
Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of any kind or nature, absolute and contingent, of which the
undersigned are aware or should be aware, such waiver and release being with
full knowledge and understanding of the circumstances and effect thereof and
after having consulted legal counsel with respect thereto.

JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT,
THE LENDERS AND THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS GUARANTOR ACKNOWLEDGMENT AND AGREEMENT, THE AMENDMENT OR
ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

ACCURATE INSULATION LLC

AMERICAN INSULATION & ENERGY SERVICES, LLC

ANY SEASON INSULATION, LLC

APPLE VALLEY INSULATION, A BDI COMPANY, INC.

BAYTHERM INSULATION, LLC

BDI INSULATION OF IDAHO FALLS, INC.

BDI INSULATION OF SALT LAKE, L.L.C.

BIG CITY INSULATION, INC.

BIG CITY INSULATION OF IDAHO, INC.

BROKEN DRUM INSULATION VISALIA, INC.

BROKEN DRUM OF BAKERSFIELD, INC.

BUILDING MATERIALS FINANCE, INC.

   

C.Q. INSULATION, INC.

CORNHUSKER INSULATION, LLC

EASTERN CONTRACTOR SERVICES LIMITED LIABILITY COMPANY

GARAGE DOOR SYSTEMS, LLC

GOLD INSULATION, INC.

G-T-G, LLC

HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED

IBHL A HOLDING COMPANY, INC.

IBHL B HOLDING COMPANY, INC.

IBHL II-A HOLDING COMPANY, INC.

IBHL II-B HOLDING COMPANY, INC.

IBP ASSET, LLC

IBP ASSET II, LLC

IBP CORPORATION HOLDINGS, INC.

By:  

/s/ Michael T. Miller

        Michael T. Miller     By:  

/s/ Michael T. Miller

  Executive Vice President and Chief Financial Officer       Michael T. Miller  
      Executive Vice President and Chief Financial Officer                

 

Signature Page 1 of 2 to

Guarantor Acknowledgment and Agreement



--------------------------------------------------------------------------------

IBP EXTERIORS, INC.

    GOLD STAR INSULATION, L.P.

IBP HOLDINGS, LLC

   

IBP HOLDINGS II, LLC

    By:   Gold Insulation, Inc., its general partner

IBP TEXAS ASSETS I, LLC

       

IBP TEXAS ASSETS II, LLC

      By:  

/s/ Michael T. Miller

IBP TEXAS ASSETS III, LLC

        Michael T. Miller

INSTALLED BUILDING PRODUCTS, LLC

        Executive Vice President and Chief Financial Officer

INSTALLED BUILDING PRODUCTS II, LLC

       

INSTALLED BUILDING PRODUCTS - PORTLAND, LLC

    OJ INSULATION, L.P.

INSTALLED BUILDING SOLUTIONS II, LLC

       

INSULATION WHOLESALE SUPPLY, LLC

    By:   OJ Insulation Holdings, Inc., its general partner

INSULVAIL, LLC

       

LAKESIDE INSULATION, LLC

      By:  

/s/ Michael T. Miller

LKS TRANSPORTATION, LLC

        Michael T. Miller

MARV’S INSULATION, INC.

        Executive Vice President and Chief Financial Officer

METRO HOME INSULATION, LLC

       

MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.

       

NORTHWEST INSULATION, LLC

       

OJ INSULATION HOLDINGS, INC.

       

PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC

       

PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC

       

PARKER INSULATION AND BUILDING PRODUCTS, LLC

       

RAJAN, LLC

       

ROCKFORD INSULATION, LLC

       

SPEC 7 INSULATION CO., LLC

       

SUPERIOR INSULATION SERVICES, LLC

       

TCI CONTRACTING, LLC

       

THERMAL CONTROL INSULATION, LLC

       

U.S. INSULATION CORP.

       

WATER-TITE COMPANY, LLC

       

WILSON INSULATION COMPANY, LLC

        By:  

/s/ Michael T. Miller

          Michael T. Miller           Executive Vice President and Chief
Financial Officer        

 

Signature Page 2 of 2 to

Guarantor Acknowledgment and Agreement